Citation Nr: 1015635	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD) and major depression.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for hepatitis 
C, and if so, whether service connection is warranted.

3.  Entitlement to an initial disability rating higher than 
70 percent for PTSD, to include major depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from September 1968 
to October 1970, and his service from March 1971 to March 
1974 was under honorable conditions.  The Veteran also had a 
period of service from March 1974 to January 1975.  The 
Veteran was discharged from this period of service "under 
conditions other than honorable" and it has been determined 
that he is not eligible for VA compensation based on this 
last period of service.  38 U.S.C.A. § 101(2), (24) (West 
2002); 38 C.F.R. §§ 3.1, 3.6 (2009).

In a December 2004 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, granted service connection for PTSD and major 
depression, and assigned an initial 50 percent rating for the 
disability retroactively effective from April 21, 2004, the 
date of receipt of the Veteran's claim to reopen his 
previously denied claim for service connection.  He appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether the Veteran's rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

The December 2004 rating decision also determined the Veteran 
had not submitted new and material evidence and, therefore, 
declined to reopen his previously denied, unappealed claim 
for service connection for hepatitis C.  Additionally, this 
rating decision denied the Veteran's claim for service 
connection for alcohol abuse.

The RO has since considered additional evidence during the 
pendency of this appeal and issued another rating decision in 
July 2005 increasing the rating for the PTSD to 70 percent, 
retroactively effective from April 21, 2004.  The Veteran has 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

In his April 2006 substantive appeal (on VA Form 9), the 
Veteran requested a video conference hearing before a 
Veterans Law Judge (VLJ) of the Board.  In a May 2007 letter, 
he was notified that his hearing had been scheduled for June 
13, 2007.  He failed to appear for the proceeding and has not 
provided an explanation for his absence or requested to 
reschedule the hearing.  So his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

In this decision, the Board is reopening the claim for 
service connection for hepatitis C on the basis of new and 
material evidence.  However, the Board will then remand this 
claim, in addition to the claim for service connection for 
alcohol abuse, to the RO via the Appeals Management Center 
(AMC) for further development.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the 
Veteran's claim for service connection for hepatitis C.  The 
RO sent him a letter in July 2002 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for hepatitis C received 
since the July 2002 decision is not duplicative or cumulative 
of evidence previously considered, and does relate to an 
unestablished fact necessary to substantiate the claim.

3.  Throughout this appeal, the Veteran's PTSD and major 
depression has not been manifested by total occupational and 
social impairment.




CONCLUSIONS OF LAW

1.  The RO's July 2002 decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for hepatitis C.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for an initial disability rating greater 
than 70 percent for PTSD and major depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009), the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores, as well as a related case, Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C.A. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
580 F.3d 1270 (Fed. Cir. 2009).

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2004.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  It 
equally deserves mentioning that the RO issued that June 2004 
VCAA notice letter prior to initially adjudicating the 
Veteran's claims in December 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The Board notes that the Veteran was not informed that a 
downstream disability rating and effective date would be 
assigned if his claims were granted.  However, since the 
Veteran's claim for an increased rating for his PTSD is being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the Veteran.  See Dingess/Hartman and Hartman, 
supra; see also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Additionally, since the Board is reopening the claim for 
service connection for hepatitis C, and then further 
developing it on remand before readjudicating it on the 
underlying merits, there is no need to discuss at this point 
whether there has been compliance with the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  This is better determined once 
the additional development on remand has been completed, 
including in terms of:  (1) informing the Veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informing him of the information 
and evidence that VA will obtain and assist him in obtaining; 
(3) informing him of the information and evidence he is 
expected to provide; and (4) requesting that he provide any 
evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Proper VCAA notice will also advise him of 
the downstream disability rating and effective date elements 
of his claim, in the event service connection is eventually 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Moreover, since the Board is reopening that claim, there is 
no need to discuss whether there has been compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of 
notifying the Veteran of the evidence necessary to 
substantiate the element or elements of his claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006) (where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).  This is because the Board is reopening the claim 
irrespective of any Kent concerns.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, private medical records, 
VA treatment records, and lay statements in support of his 
claims.  In addition, the RO arranged for a VA compensation 
examination for a medical nexus opinion concerning the 
cause(s) of his PTSD and major depression - and in 
particular, whether they are related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The record 
is adequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  Here, the most recent VA compensation examination of 
the Veteran's PTSD and major depression was in December 
2004.  And the report of that evaluation contains all 
findings needed to properly evaluate his disabilities.  
38 C.F.R. § 4.2.  Consequently, another examination to 
evaluate the severity of these disabilities is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Hepatitis C

The RO denied the Veteran's petition to reopen his claim for 
service connection for hepatitis C in the December 2004 
rating decision at issue - determining he had not submitted 
new and material evidence to warrant reopening the claim.  
The Board also must make this threshold preliminary 
determination as to whether new and material evidence has 
been submitted, before proceeding further, because it affects 
the Board's jurisdiction to reach the underling claim for 
service connection and adjudicate it on the merits on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. 
Cir. 1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.

The RO initially considered - and denied, this claim in July 
2002.  As cause for denying this claim, the RO pointed out 
there was no evidence establishing the Veteran's hepatitis C 
was diagnosed during his active military service.  The RO 
sent him a letter later in July 2002 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.  So that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in April 
2004.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
and binding July 2002 rating decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that July 2002 denial 
consists of:  a private medical opinion, VA treatment 
records, personnel records, and lay statements.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  

And, the May 2004 letter from the Veteran's private 
physician, is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Specifically, the private physician 
indicated that the Veteran's current hepatitis C is from a 
blood transfusion he received in 1969 during his active 
military service.  So this medical opinion is material to the 
claim because it suggests that the Veteran's hepatitis C is 
due to his active military service.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 
(1996), the newly presented evidence need not be probative of 
all the elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
It now must be readjudicated on the underlying merits, i.e., 
on a de novo basis.  But, as mentioned, this will be 
temporarily deferred pending completion of the additional 
development of the claim on remand.

Whether the Veteran is Entitled to an Initial Rating Higher 
than 70 Percent for his PTSD and Major Depression

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  That is to say, VA may "stage" the 
rating to compensate the Veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others.  Fenderson, 12 Vet. App. at 125-
26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD and major depression, 
currently evaluated as 70 percent disabling under 38 C.F.R. § 
4.130, DC 9411, which refers to PTSD (2009).

Under DC 9411, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or, inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  38 C.F.R. § 4.130.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or, disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
Throughout his appeal, the Veteran's GAF score has been 50.  
A GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).
The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a 100 percent 
rating for his PTSD.  The evidence of record establishes that 
the Veteran does not have total occupational and social 
impairment - the requirements for the maximum rating of 100 
percent.  

In regards to social impairment, at his December 2004 VA 
compensation examination, the Veteran indicated that he is 
currently married with three children.  At the time of the 
examination, the Veteran had been married to his wife for 24 
years.  Although the VA examiner indicated that the Veteran 
does have a volatile relationship with his family, he is able 
to have relationships with others.  At this examination, the 
Veteran also reported that he is currently "clean and 
sober."  Although the Veteran stated that he has no friends, 
the Veteran is currently involved in organizations, such as 
the Masons and Shriner.  The evidence also establishes that 
the Veteran is able to perform the activities of daily 
living, including bathing, grooming, and managing his own 
finances.  

In regards to occupational impairment, the Veteran indicated 
that he was currently unemployed due to an injury in 2003.  
The Veteran did not report that he is unable to work due to 
his PTSD and major depression symptoms.  Additionally, the VA 
examiner indicated that there appears to be "significant 
impairment in the Veteran's occupational functioning as 
evidenced by the number of jobs that he has held over the 
years, and the problems that he has had getting along with 
people."  

Therefore, the VA examiner, upon examination of the Veteran 
and a review of the claims file, did not determine that the 
Veteran has total occupational or social impairment due to 
his PTSD and major depression symptoms.  The VA examiner, 
instead, determined that the Veteran has significant, as 
opposed to total, impairment in these areas.  

Additionally, the evidence does not establish that the 
Veteran's PTSD and major depression presents such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, he 
is not entitled to a 100 percent rating.

The Veteran's lay testimony, for example concerning him 
purportedly having symptoms warranting a higher rating, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 70 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his PTSD 
and major depression has been on an outpatient basis, not as 
an inpatient.  The Veteran indicated that he is currently 
unemployed due to a 2003 injury.  The 2004 examiner 
established that PTSD resulted in serious impairment, which 
is contemplated in the current rating.  The evidence also 
establishes that the Veteran is able to perform the 
activities of daily living, including bathing, grooming, and 
managing his own finances.  This level of occupational and 
other impairment in his daily living is contemplated by the 
70 percent schedular rating he already has.  So extra-
schedular consideration is not warranted in this 
circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for hepatitis C is 
granted, subject to the further development of this claim on 
remand.

The claim for an initial disability rating higher than 70 
percent for the PTSD and major depression is denied.


REMAND

Since filing his claims for service connection for alcohol 
abuse and hepatitis C, the Veteran has not received a VCAA 
notice letter that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), insofar as notifying the 
Veteran of all elements of his claims, including the 
downstream effective dates.

Additionally, according to McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a medical examination for 
a nexus opinion when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran asserts that his current hepatitis C is due to a 
1969 in-service blood transfusion that he received for his 
malaria.  The Veteran's malaria treatment is documented in 
his STRs, but the blood transfusion is not.  The Veteran 
claims that he was hospitalized at the 326 Evacuation 
Hospital in Bien Hoa.  An attempt to obtain records from this 
hospital should be made.  The Veteran also indicated that he 
was exposed to blood and body fluids from wounded and dead 
soldiers.  Post-service, in May 2004, one of the Veteran's 
private physicians, submitted a statement indicating that the 
Veteran's current hepatitis C is due to his in-service 1969 
blood transfusion.

Additionally, in regards to the Veteran's claim of service 
connection for alcohol abuse, the Board recognizes that VA is 
prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from 
paying compensation for a disability that is a result of the 
Veteran's own alcohol or drug abuse.  The only exception is 
when a Veteran's alcohol or drug abuse disability is 
secondary to or is caused or aggravated by a primary service-
connected disability, the Veteran may be entitled to 
compensation.  See Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  Since the Veteran is currently service-
connected for PTSD, the Veteran's alcohol abuse claim should 
be remanded for a medical opinion to determine whether the 
Veteran's current alcohol abuse is secondary to or is caused 
or aggravated by his service-connected PTSD.  The Board needs 
this opinion to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).
Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice 
letter to comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as 
notifying the Veteran of all elements 
of his claims for service connection 
for alcohol abuse and hepatitis C, 
including the downstream effective 
dates.  

2.  An appropriate official should make 
an attempt to obtain the hospital 
records of the Veteran's September-
October 1969 admission to the 326 
Evacuation Hospital in Bien Hoa and 
associate the records with the claims 
folder.  

3.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) that his current hepatitis C 
is attributable to his military service 
- and, in particular, to the 1969 
treatment of his service-connected 
malaria. The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

4.  Schedule the Veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current alcohol abuse is 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected PTSD.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand and the recently 
obtained private medical records, must 
be made available to the examiner for 
review of the pertinent medical and 
other history.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

6.  Then readjudicate the Veteran's 
claims for entitlement to service 
connection for alcohol abuse and 
hepatitis C in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration of the claims.

No action is required of the Veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO via the AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


